Title: To Thomas Jefferson from Edmund Bacon, 12 January 1809
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir..
                     Monticello 12th January 1809.
                  
                  Yours of the 8th.. I this day received have Also received seven hundred Dillers from Mr. Jefferson of Richmond which will nearly discharge all our debs I will place heare all the debs that are yet owing we filled the ice house Last week in two days with 6 waggons the first day and 8 the second.
                  
                     
                        
                           Johnson Row for hauling ice two days
                           £ 2.0.0
                        
                        
                           Richard Johnson for hauling two days
                           2.0.0
                        
                        
                           Anderson Row for hauling one day
                           1.0.0
                        
                        
                           Charles Houchins for hauling one day
                           
                                  1.  0.0
                           
                        
                        
                           
                           £ 6.0.0
                        
                        
                           John Pace for 15 barrils corn due in Febuary @ 9/6.
                            6.18.6
                        
                     
                  
                  
                  I have only two beefs fattening for our Spring beef I suppose we shall be obligo to by one or two more which I can ingage at 4d½ the pound & you can please to make a Calculation how many hundred pounds will Last two months. as my two beefs will do for about two months and I expect we shall not be able to get Grass beef untill about July. (I do not no of any more Money we shall owe but what we shall want to pay for the beef which you calculate will do— you with my two they are Already paid for. I suppose you would wish some muttons baught. I can Get them at about 4½ dollers a Head.) I am Truly sorry Sire. to inform you of the Loss of our Large tale ram he died a few days past. I could discover nothing the matr with him but a bad swelling in his throat.) we have three Lambs of the washington flock. I have them cearfully Driven to my house every night— I have made inquirery for Geting mynnure and Only Get about 18 waggon loads from Milton only 3 of them from Mr Higgenbotham. it seems that every person have Graite use for all they have We are ingaged in the Garden and shall Get 40f. more done by 2 or 3 days Labour more
                  We shall want to purchase our seed oats in the spring they will be about 2/ the bushel Also will be wanting some Hay for your Horses that will be about 3/6 the Hundred pounds. (Mr. Watkins took possision of His hands this day The stone mason are now ingaged on the stone house we do not no whither you wish the Gable ends to be of Stone or wood and if you wish the roof to be put on before you come home. Mr. Watkins had better begin to get the timbers for it. (I have lost a smart Chance of my hogs with a swelling in the neck but I hope I shall have a very Good stock Left. (I must inform you that no rasburry bushes come to hand by davy. as he says they must of been taken out at wash before he set of home
                  I am Sire.. Your Ob Ste.
                  
                     E Bacon
                     
                  
                  
                     NB. all the hands of Mrs. Dangerfield are heare but the runaway one he has Gone home
                     [
                        Note in TJ’s hand:]
                     
                     
                        
                           
                              2.
                              beeves of 400. ℔ each @ 4d½ will be
                              50
                              
                           
                           
                              40.
                              bush. seed oats @ .33
                              13
                              .33
                           
                           
                              3.
                              ton of hay @ 3/6 per Cwt
                              35
                              .
                           
                           
                              3.
                              muttons
                              
                                 13
                              
                              
                                 .50
                              
                           
                           
                              
                              Johnson Rowe
                              40/
                              }
                              hauling ice
                              111
                              .83
                           
                           
                              
                              Anderson Rowe
                              20/
                              
                              
                           
                           
                              
                              Richd Johnson
                              40/
                              
                              
                           
                           
                              
                              Charles Hutchins
                              
                                 20/
                              
                              
                              
                           
                           
                              
                              
                              £ 6.
                              
                              
                              20
                              .
                           
                           
                              
                              John Pace. corn
                              23
                              .75
                           
                           
                              
                              Nicholas Giannini fodder
                              
                                 11
                              
                              
                                 .67
                              
                           
                           
                              
                              
                              167
                              .25
                           
                           
                              
                              roof of Stone house
                              
                              
                           
                        
                     
                     
                  
               